        Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 1 of 9



MERRICK GARLAND, United States Attorney General
ANDREA T. MARTINEZ, Acting United States Attorney (UT Bar #9313)
KEVIN L. SUNDWALL, Assistant United States Attorney (UT Bar #6341)
             Appointed Special Attorney under 28 U.S.C. § 515
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                     IN THE UNITED STATES DISTRICT COURT
                DISTRICT OF MONTANA, BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                             Case #1:20-cr-00132-SPW
        Plaintiff,

        vs.                                  SENTENCING MEMORANDUM

 RONI RAE BRADY,
                                             Judge Susan P. Watters
        Defendant.


      Plaintiff, United States of America, by and through its counsel of record,

Kevin L. Sundwall, hereby submits its sentencing memorandum.

                               INTRODUCTION

      Roni Rae Brady (“Brady”), pleaded guilty to the sole count in the felony

information charging her with Wire Fraud, in violation of 18 U.S.C. § 1343. The

presentence investigation report has calculated an advisory Guideline range of 30-

37 months custody, based on a total offense level of 19 and a criminal history

category of I. At the time of this offense Brady was serving as the Chief Judge of
                                         1
        Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 2 of 9



the Northern Cheyenne Indian Tribal Court.

                            SENTENCING ANALYSIS

      Section 3553(a) of Title 18 of the United States Code contains the following

directive: “The court shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes set forth in paragraph (2) of this

subsection.” Those purposes include the need for the sentence to: (1) reflect the

seriousness of the offense; (2) promote respect for the law; (3) provide just

punishment for the offense; (4) afford adequate deterrence to criminal conduct;

(5) protect the public from further crimes of the defendant; and (6) provide the

defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner. 18 U.S.C. § 3553(a)(2).

      The Court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the sentencing guidelines and policy statements, and unwarranted sentencing

disparities, and restitution to the victim. 18 U.S.C. § 3553(a)(1), (3) - (7).

Section 3553(a) sets forwards additional considerations for the Court when

imposing an appropriate sentence. “[T]he nature and circumstances of the offense

and the history and characteristics of the defendant” and the “kinds of sentences

available” should be considered. 18 U.S.C. § 3553(a)(1),(3). The Court should

similarly consider the sentencing guidelines and policy statements, as well as “the

                                           2
        Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 3 of 9



need to avoid unwarranted sentencing disparities.” 18 U.S.C. §3553(a)(4),(5),(6).

Finally, the Court should consider “the need to provide restitution to any victims of

the offense.” 18 U.S.C. §3553(a)(7).

      Perhaps unlike other types of criminal cases, deterrence in white collar cases

is critical. Indeed, Congress specifically recognized the importance of such

deterrence for these types of cases:

      The second purpose of sentencing is to deter others from committing the
      offense. This is particularly important in the area of white-collar crime.
      Major white-collar criminals often are sentenced to small fines and little or
      no imprisonment. Unfortunately, this creates the impression that certain
      offenses are punishable only by a small fine that can be written off as a cost
      of doing business.

S. Rep. 98-225, 1984 U.S.C.C.A.N. 3182, 3259.

      “Certainly no correctional aims can be achieved where the maximum

sentence imposable is set at such a low level that it can be regarded merely as a

cost of doing business – a cost that may in fact be more than offset by the gain

from the illegal method of doing business.” Id. at 3289.

      “[T]he definite prospect of prison [for economic crime], even though the

term may be short, will serve as a significant deterrent, particularly when

compared with pre-guidelines practice where probation, not prison, was the norm.”

USSG Ch. 1 Pt. A(4)(d). Pre-guidelines, “[m]ost judges believe[d] that the

suffering experienced by a white-collar person as a result of apprehension, public

indictment, and conviction as well as the collateral disabilities incident to each –
                                           3
         Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 4 of 9



loss of job, revocation of a professional license, diminishment of status in the

community – [was] itself a kind of punishment.” Stanton Wheeler et al., Sitting in

Judgment: The Sentencing of White Collar Criminals at 144-45 (Yale Univ. Press

1988).

      The Sentencing Commission’s statistics indicated that where white-collar

fraud was involved, courts grant probation to offenders more frequently than in

situations involving analogous common law crimes; furthermore, prison terms

were less severe for white-collar criminals who did not receive probation. To

mitigate these discrepancies, the Commission decided to require short but certain

terms of confinement for many white-collar offenders, including tax, insider

trading, and antitrust offenders, who previously would have likely received only

probation. Stephen Breyer, The Federal Sentencing Guidelines and the Key

Compromises Upon Which They Rest, 17 Hofstra L. Rev. 1, 20 (1988). Sentences

that outweigh the benefits of crime ensure that defendants are unable to engage in

any cost-benefit analysis in determining whether to commit future offenses. Such

crimes are therefore deterred. In fact, in discussing financial crimes, the sentencing

commission has indicated that as a deterrent to economic crimes a prison term, not

probation should be the norm. U.S. Sentencing Guidelines, Ch. 1, Pt. A at p. 9.




                                          4
        Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 5 of 9



                     SENTENCING RECOMMENDATION

      In this case the United States respectfully recommends a sentence of

incarceration within the applicable sentencing guideline range. The United States

also requests that the Court impose three years of supervised release and order

Brady to pay full restitution to the victims in this case.

      As the Chief Judge of the Tribal Court, Brady was entrusted to not only be

part of but lead and oversee a criminal justice system that upholds the law. Her

actions in bribing CDL truck drivers caught speeding on tribal land is very serious

and flies in the face of the criminal justice system for which she was in a position

of leadership. The expectation was that she would preside over and seek justice

against offenders of the law, not bribe individuals.

      In promoting respect for the law, again, as the Chief Judge of the Tribal

Court she should be held to standards that respect the law and be held accountable

for conduct in violation of those standards.

      Just punishment for the offense in this case should take into account the

applicable sentencing enhancements, the fact that she started this bribery scheme

and had others, including law enforcement and her Court Clerk participate, either

knowingly, or unknowingly in this bribery scheme. Moreover, she seriously

abused the position of trust which she held.

      The sentence in this case should afford adequate deterrence to criminal

                                           5
        Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 6 of 9



conduct. Brady’s conduct was serious and the Court’s sentence should serve to

deter her, other courts, law enforcement and the general public from engaging in

schemes to defraud. As a Tribal Judge she was often called upon to ensure bad

conduct resulted in harsh consequences. In this case her conduct and a harsh

consequence will show that she is held responsible and that people in positions of

trust are also held to harsh consequences.

      Brady chose on many occasions over several years to exact bribes from

truck drivers for speeding on tribal land. This is a serious offense. She made a

conscious decision while serving as a Judge to bribe these individuals. Regardless

of any justification or rationalization she told herself, she chose to break the law, to

use the very criminal justice system for which she was charged to lead, to bribe

individuals over which she did not even have jurisdiction, all while overseeing a

criminal justice system charged with enforcing the law.

      The impact on the Tribal Court Criminal Justice system should be

considered by the Court in determining an appropriate sentence, especially in

reflecting the seriousness of the offense. The Court system works on trust and a

belief that a judge will uphold and enforce the law and not exact bribes, regardless

of the rationale behind the bribes. Her conducted demonstrated no care for the

reputation and integrity of the Tribal Court system.




                                           6
         Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 7 of 9



       Although the victims’ financial losses are certainly not the most significant

losses sustained, it is the abuse of her position of trust and the stain left on the

Tribal Court system that is most damaging.

       When sentencing Brady, her history and characteristics are important. The

defendant does not have a criminal history, and she is a criminal history category I.

While the Court should certainly consider this in determining what is a sufficient,

but not greater than necessary sentence, the Guidelines account for the defendant’s

lack of criminal history. Further credit is not needed. That Brady is a first-time

offender is not atypical. So are approximately half of those who stand convicted of

economic offenses in federal court. 1 It is not hard to imagine why she has no

criminal history as she would not have been placed in a position of Tribal Court

Chief Judge with a criminal background.

       The guidelines in this case in particular capture many important attributes of

this offense, in particular her abuse of a position of trust and her position in this

crime as a leader organizer. A sentence within the guideline range is appropriate.

       While Brady explains that she used the funds to help the community and

may liken herself to a Robin Hood of the community – bribing truck drivers and,

allegedly, giving these ill-gotten gains to the members of her own community


1
 Length of Imprisonment for Offenders in Each Criminal History Category by Primary Offense
Category, Fiscal Year 2017 (available at
https://isb.ussc.gov/api/repos/:USSC:table_xx.xcdf/generatedContent?table_num=Table14).
                                             7
        Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 8 of 9



while serving in a position of trust as a Tribal Court Judge is not tolerable. In the

same way that vigilante justice is not tolerated in society, neither is ripping off

society to apparently give these funds to someone else. This is just a way to

rationalize her fraud and abuse of her position. Such rationalization for fraud, even

if true, should carry very little weight with this Court.

      As discussed above, a sentence imposed by the Court should also provide

adequate deterrence and promote a respect for the law. “General deterrence is an

important factor in white-collar cases, where the motivation is greed.” United

States v. Hayes, 62 F.3d 1300, 1308 (11th Cir. 2012). “Defendants in white collar

crimes often calculate the financial gain and risk of loss, and white collar crime

therefore can be affected and reduced with serious punishment.” United States v.

Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (holding that a sentence of seven

days’ imprisonment was substantively unreasonable where the defendant

participated in a securities fraud conspiracy that caused more than $1 billion in

losses). “Because economic and fraud-based crimes are ‘more rational, cool, and

calculated than sudden crimes of passion or opportunity,’ these crimes are ‘prime

candidate[s] for general deterrence.’” Id. (quoting in part Stephanos Bibas, White-

Collar Plea Bargaining and Sentencing After Booker, 47 Wm. & Mary L. Rev.

721, 724 (2005)).




                                           8
          Case 1:20-cr-00132-SPW Document 20 Filed 04/07/21 Page 9 of 9



         Brady’s conduct is serious, and a sentence of incarceration serves to deter

her and the general public from engaging in bribery and wire fraud related conduct

as well as letting the general public know that Judges that break the law are held

accountable.

         The government believes that a sentence of incarceration adequately

addresses all sentencing considerations and is sufficient, but not greater than

necessary.

                                RECOMMENDATION

         For the foregoing reasons, the United States recommends a sentence of

incarceration within the applicable advisory Guideline range as calculated by the

Court.

         Additionally, the United States requests this Court to order full restitution to

the victims of Brady’s crime.

         Dated this 7th day of April 2021.

                                         ANDREA T. MARTINEZ
                                         Acting United States Attorney

                                          /s/ Kevin L. Sundwall
                                          KEVIN L. SUNDWALL
                                          Special Attorney




                                             9
